PER CURIAM.
The trial court adjudicated appellant in contempt of court for failure to pay former husband’s attorney’s fees as previously ordered, and ordered her incarceration should she fail to pay the purge amount. The court erred in doing so without permitting appellant to submit her financial affidavit, which she attempted to do in an effort to demonstrate her current inability to pay the full amount due. Further, the record does not support a finding that she had the ability to pay the full purge amount at the time of hearing. Therefore we REVERSE and REMAND for further consistent proceedings.
JOANOS, WOLF and BENTON, JJ., CONCUR.